Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 31, 2002, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in granting the prosecutor’s challenge for cause to a prospective juror (see People v Shulman, 6 NY3d 1, 27-28 [2005]; People v Nicholas, 98 NY2d 749, 751-752 [2002]; People v Chambers, 97 NY2d 417, 419 [2002]; People v Anderson, 242 AD2d 489 [1997]).
The contentions raised by the defendant in his supplemental pro se brief are without merit. Miller, J.P, Ritter, Rivera and Lifson, JJ., concur.